Citation Nr: 0812957	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the right lower extremity, 
associated with diabetes mellitus.

3.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the left lower extremity, 
associated with diabetes mellitus.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
January 1968.

This matter comes to the Board of Veterans Appeals (Board) 
from July 2003 and September 2004 rating decisions of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  In May 2006, the Board remanded this case.  

In a January 2005 rating decision, the RO increased the 
disability ratings for service-connected peripheral 
neuropathy of the right and left lower extremities from 10 to 
20 percent, each.  

In a November 2006 rating decision, the RO increased the 
disability rating for service-connected PTSD from 30 to 50 
percent.  

The United States Court of Appeals for Veterans Claims ("the 
Court") held that a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet .App. 35, 38 (1993).  Consequently, the 
matters of the evaluations remained in appellate status.


FINDINGS OF FACT

1.  The veteran's PTSD causes occupational and social 
impairment, with deficiencies in most areas, but does not 
result in total occupational and social impairment.

2.  The veteran's peripheral neuropathy of the right lower 
extremity is manifested by no more than moderate disability.

3.  The veteran's peripheral neuropathy of the left lower 
extremity is manifested by no more than moderate disability.

4.  The veteran meets the schedular criteria for TDIU and the 
veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity, 
associated with diabetes mellitus, have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Codes 8521-8721 (2007).

3.  The criteria for a rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity, associated 
with diabetes mellitus, have not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Codes 8521-8721 (2007).

4.  The veteran is individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, 
VCAA letters were sent in December 2002 (PTSD), December 2003 
(peripheral neuropathy), and June 2004 (TDIU) satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The letters informed the claimant that additional 
information or evidence was needed to support the initial 
service connection claims and asked the claimant to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The VCAA letters, with the exception of the TDIU letter, did 
not provide notice of the type of evidence necessary to 
establish a disability rating or effective date should the 
claimant's claims for PTSD or peripheral neuropathy be 
granted.  In a July 2003 rating decision (PTSD) and in a 
September 2004 rating decision (peripheral neuropathy), the 
RO initially granted the service connection claims and the 
current issues on appeal concerns the claim of entitlement to 
higher evaluations for these now service-connected 
disabilities.

Even though the VCAA letters did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notices were 
properly tailored to the application for the original 
requests for service-connected benefits.  As stated above, 
the RO awarded service connection for PTSD and peripheral 
neuropathy in July 2003 and September 2004 rating decisions 
and ultimately have assigned an initial 50 percent rating for 
PTSD and 20 percent ratings, each, for peripheral neuropathy 
of the lower extremities, all effective from the dates of 
claims.  Therefore, the VCAA letters served their purposes in 
that they provided section 5103(a) notice of the claimant; 
and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's notices of disagreement (NODs), the 
claimant took issue with the initial disability ratings and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB.  Therefore, in accordance 
with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued 
a statement of the case (SOC) as to each issue (in January 
2004 and October 2005) which contained, in pertinent part, 
the pertinent criteria for establishing higher ratings.  See 
38 U.S.C.A. § 7105(d)(1).  Thereafter, numerous supplemental 
statements of the case (SSOCs) were issued, the last one is 
dated June 2007.  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  In this case, SOCs and SSOCs have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case and to the extent that the Vazquez-Flores case 
applies to the veteran's request for a total rating, while 
the VCAA notices were not compliant with the directives in 
Vazquez-Flores, the Board finds that any deficiency in the 
VCAA notice was harmless error.  In this regard, the claimant 
was provided pertinent information in the SOCs and the SSOCs.  
Further, in May 2006, the claimant was furnished additional 
information to the claimant which complies with Vazquez-
Flores.  Cumulatively, the veteran was informed of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  In a May 2006 SSOC, 
the section entitled "Disability Rating," specifically 
cited to the impact on employment and described the types of 
evidence which would support the claim.  The claimant was 
also told that disability rating range from zero to 100 
percent based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment.  The 
prior SOCs and SSOCs as well as the June 2007 SSOC were 
relevant to the specific pertinent diagnostic codes.  
Therefore, the Board finds that the claimant has not been 
prejudiced by insufficient notice in this case.  

Further, even though the VCAA notices did not make specific 
reference to the relevant diagnostic codes and other 
applicable information, particularly with regard to PTSD 
which was not addressed in the May 2006 SSOC, in Sanders, the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.").  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The 
mere act of submitting evidence does not demonstrate actual 
knowledge.  See Vazquez-Flores.  In this case, not only was 
supporting evidence submitted, but the claimant and his 
representative have discussed the disabling level of his PTSD 
and its impact on his functional abilities to include 
industrial impairment.  

Further, the veteran's pertinent medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  There 
is no objective evidence indicating that there has been a 
material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher ratings sought 
and that higher ratings would be assigned based on the 
pertinent diagnostic criteria.  The criteria were discussed 
in the SOCs and SSOCs and the claimant was told why higher 
ratings were not warranted under that criteria.  

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent information, as noted, regarding 
the appropriate disability rating or effective date to be 
assigned in May 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.


PTSD

In November 2002, the veteran's claim of service connection 
for PTSD was received.  In conjunction with his claim, the 
veteran was afforded a VA examination in January 2003.  At 
that time, it was noted that the veteran had been employed 
for 31 years at the same job when he retired from his 
employment as a technician.  He was married and had three 
grown children.  He lived with his wife and son.  The veteran 
described having occasional interpersonal difficulties over 
the past 31 years and some may have been caused by his abuse 
of alcohol, but he was never terminated from employment.  The 
veteran indicated that he had recurrent symptoms including 
intense and specific recollections as well as daily 
nightmares.  He avoided crowds and friends.  He had sleep 
problems and would sleep only 1-2 hours at a time.  He 
endorsed hypervigilance and exaggerated startles response to 
noises as well as irritability and outbursts of anger.  He 
had not gotten into any fights since he stopped drinking.  
Mental status examination revealed that the veteran was 
oriented and pleasant.  He had good concentration and 
abstraction.  He exhibited good recall.  There was no 
evidence of psychosis, major depression, suicidal ideation or 
intent, or homicidal ideation or intent.  His affect was 
relaxed, pleasant, and cooperative.  His moor was euthymic, 
appropriate, and reactive.  The diagnosis was PTSD and the 
global assessment of function (GAF) was 60.  

Thereafter, a statement was received from a former work 
colleague who indicated that he had known the veteran for 32 
years.  The veteran was sent home from work over the years 
for drinking and fighting.  His temper and anger almost 
caused him to lose his job, not to mention lost wages.  The 
veteran's wife and children also submitted statements which 
indicated that the veteran has been abusive over the years 
due to his drinking, moods, and angry outbursts.  He would 
use his entire paycheck at a bar and treat his family members 
inappropriately.  The veteran would get in many fights and 
caused his family to be isolated from others.  

The veteran received VA outpatient treatment for his PTSD.  
He frequently described feeling irritable and angry.  He 
avoided public settings and would get into conflicts at home.  
He also endorsed sleep issues.  His GAF was 50.  The veteran 
participated in individual and group therapy as well as 
meditation techniques.  Although he was documented as 
appearing friendly towards others, his mood was still angry. 

In July 2006, the veteran was afforded another VA 
examination.  At that time, it was noted that the veteran had 
a history of three suicide attempts, the last one occurred in 
1990.  It was noted that the veteran had been attending 
individual and group therapy.  He was taking psychiatric 
medication which was helping with his sleep difficulties as 
well as depression, irritability, and anxiety.  However, his 
symptoms continued to worsen.  His anger was 9 out of 10 on a 
scale of 1 to 10 with 10 being worse.  He also had daily 
irritability.  The veteran's wife indicated that she and the 
children had been afraid of him for many years and their 
daughter was resentful of the emotional abuse.  The veteran 
indicated that he had one severe "blow-up" per week.  When 
he was angry, he would initiate fights with strangers.  The 
veteran stated that sometimes his anger was so severe, he 
felt that he was capable of killing someone in a fit of rage.  
Due to his fear of anger as well as discomfort around others, 
the veteran avoided contact with unknown individuals.  He no 
longer attended public functions.  The veteran admitted that 
he was almost fired from his prior employment several times 
and that he had impulsively quit due to his displeasure with 
a foreman because he thought that he might kill him.  The 
veteran related that he had simply walked off the job, which 
is when he "retired."  The veteran also stated that he had 
chronic problems with anxiety and depression.  He suffered 
from survivor guilt and mistrust of others.  He had many 
impulsive episodes where he reacted with fighting and anger.  
The veteran denied having psychotic symptoms, including 
auditory or visual hallucinations, paranoia, ideas of 
reference, and symptoms of thought control, however, he did 
have hallucinations when he had flashbacks.  He slept no more 
than 5-6 hours per night and would have episodes where he was 
choking or fighting with the enemy.  He experienced excessive 
and decreased appetite.  He related that he had passing 
suicidal and homicidal ideation as well as serious active 
suicidal ideation 3-4 times per month.  He denied having any 
intent or plan.  He admitted to frequent panic attacks which 
occurred 3-4 times per week.  The veteran related that he did 
not have any legal problems, but had been rejected from VA's 
Chapter 31 vocational rehabilitation program due to his 
emotional instability.  The veteran did not feel that he 
could be employed.  The veteran related that his marriage was 
okay and his wife had been supportive of him, despite his 
mistreatment and verbal abuse.  He was estranged from his 
daughter.  In addition, he felt isolated and had few friends.  
He did not have any hobbies or recreational interests.  

Mental status examination revealed that the veteran was 
casually dressed.  His hygiene was adequate, but minimal.  
There were no gross abnormal movements, except for some 
nervous shifting.  He appeared to calm fairly quickly and was 
pleasant and cooperative.  His speech was of regular rate and 
rhythm and was relevant, spontaneous, and coherent.  He was 
alert and oriented times three.  His memory was intact for 
recent and remote.  Cognition was intact.  His mood was 
depressed and anxious as well as irritable.  Affect was tense 
and his mood congruent, but constricted and blunted.  The 
veteran appeared quite concrete in his thinking.  He 
displayed impairment in impulse control as well as 
motivation.  He had sleep impairment.  There was no evidence 
of a formal thought disorder.  Thought processes were goal-
directed.  Insight was limited.  Judgment appeared to be fair 
at times when the veteran was calm and rational.  He 
presented, however, as an individual who was capable of poor 
judgment and episodes of violence and agitation, particularly 
during periods of anger.  He was also impulsive and capable 
of causing serious harm to himself or others in a "fit of 
rage."  The diagnosis was PTSD, severe, and the GAF was 50.  
It was felt that despite medication, his PTSD had worsened 
over time and he was a poor candidate for employment.  He 
would be considered a high risk for harm to himself or others 
due to his poor impulse control and tendencies to lash out 
physically when he felt threatened or in response to anger.  
He responded hostilely even to minor irritants.  He exhibited 
limited coping skills and was limited in his ability to 
integrate his skills learned through therapy.  His prognosis 
was guarded.  

In a September 2007 letter from a VA nurse and VA physician, 
they stated that the veteran had been a client since 2002.  
The veteran suffered from nightmares related to his combat 
experiences.  He isolated himself and avoided others as he 
had difficulty maintaining relationships.  The veteran's 
symptoms of depression, difficulty managing anger, 
irritability, anxiety, and sleep disturbances, had worsened 
over the past five years due to the Iraq War and "9/11" 
disaster.  They stated that it was important to note that the 
veteran's conditions at times impaired his cognitive 
abilities and his judgment in situations when he felt 
threatened or unsafe.  He was worse when he was exposed to 
reminders of traumatic experiences or faced situations in 
which there was potential conflict with another person.  The 
veteran had intense and sometimes impulsive reactions which 
were likely to impair his ability to make rational decisions.  
Due to his severe PTSD, he was considered unemployable.  

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

The Board notes that while the veteran's GAF scores have 
ranged in severity, the VA evaluation reports and mental 
status examination show that the veteran's PTSD is severe in 
the level of impairment.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

A 70 percent rating is warranted because the veteran's PTSD 
has been productive of occupational and social impairment, 
with deficiencies in most areas.  

The veteran has suicidal ideation.  He does not have intent 
or plan.  The veteran's speech is normal.  The veteran has 
frequent panic attacks.  He also has depression.  
Significantly, the veteran has a persistent issue with 
impaired impulse control as well as irritability.  There is 
no evidence of spatial disorientation.  The veteran can 
maintain minimal hygiene.  The veteran has difficulty in 
adapting to stressful circumstances (including work).  
Although he was never terminated from employment, he lost 
time from work due to his anger issues.  For the same reason, 
he has been unable to establish and maintain effective 
relationships.  He has relationships with his family, but he 
has been emotionally abusive and they fear him.  Based on his 
symptoms, he meets the criteria for a 70 percent rating.  

The veteran does not meet the criteria for a 100 percent 
rating.  The veteran's PTSD has not been productive of total 
occupational and social impairment.  The veteran does not 
have gross impairment in thought processes or communication.  
The veteran does not suffer from persistent delusions or 
hallucinations.  His behavior is not grossly inappropriate.  
He has severe anger issues, but the medical reports indicate 
that he has been able to find safety from acting out.  He is 
able to perform activities of daily living, including 
maintenance of minimal personal hygiene.  The veteran is 
oriented to time and place.  The veteran does not have memory 
impairment and does not have memory loss for names of close 
relatives, own occupation, or own name.  

The Board notes that the criteria for a 100 schedular percent 
rating are not met.  He is not psychotic and is essentially 
cognitively intact.  He can care for himself.  He is able to 
live with others, although his relationships, though long-
term, are strained.  However, the Board is mindful of the 
fact that the medical evidence indicates that the veteran, in 
the interests of prudence, should not be employed due to his 
impulse control and anger issues.  As such, as indicated 
below, a TDIU is being granted.  

Accordingly, the Board concludes that the evidence supports a 
70 percent rating.  


Peripheral Neuropathy

In January 2004, the veteran's claim of service connection 
was received.  Thereafter, private records documented that 
the veteran had peripheral neuropathy.  VA records documented 
the same.  In June 2004, it was noted that the veteran's 
peripheral neuropathy was related to his diabetes mellitus.  
On examination, his dorsalis pedis posterior tibial pulses 
were grade 1/2 bilaterally and the Achilles reflex was grade 
2/2 and equal, bilaterally.  There was increased sensation to 
pinprick, light touch, and vibratory senses of the plantar 
surfaces and the feet and toes, and this extended up to the 
ankle area to medial/lateral malleolar areas.  The veteran 
also had a skin disorder of the feet.  

Thereafter, private medical records were received which 
documented painful legs, severe muscle aches in his legs, 
skin issues, diminished sensation to light touch, and numbing 
and tingling of the toes and feet.

In an April 2005 letter, the veteran's private physician, 
A.F., M.D., indicated that the veteran had increased 
neuropathy pain so his prescription of Neurontin had been 
increased.  

In September 2005, the veteran was afforded a VA examination.  
It was noted that the veteran was taking Glyburide and 
Metformin for his diabetes mellitus.  Neurological 
examination revealed that cranial nerves II-XII were intact.  
Romberg was negative.  Babinski's was downgoing.  Skin was 
warm and dry to the touch.  There was no cyanosis, pallor, or 
rubor.  Examination of the feet revealed normal hair 
distribution.  There were no gross deformities.  Feet were 
cool and dry to the touch.  There was decreased sensation in 
the plantar and dorsal aspects of both feet in a sock 
distribution on monofilament testing.  There was also 
decreased sensation to vibratory sensation, bilaterally.  
There were no ulceration, but there were areas of calluses.  
The distal pulses, dorsalis pedis and posterior tibial pulses 
were a +1/4 and equal bilaterally.  Proprioception was intact 
bilaterally of the great toes.  Achilles deep tendon reflex 
was absent, bilaterally.  The diagnoses were diabetes 
mellitus and peripheral neuropathy.  

In November 2005, Dr. A.F. indicated that the veteran's 
"ability" was limited due to diabetic neuropathy.  

March 2007 VA medical records indicated that the veteran had 
reported pain in his legs and toes that was throbbing in 
nature. 

The veteran's peripheral neuropathy of lower extremities is 
currently rated as 20 percent disabling, for each extremity, 
under 38 C.F.R. § 4.124, Diagnostic Code 8721, for neuralgia.  
Neuralgia, either cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  See 38 C.F.R. § 4.124.  In rating diseases of the 
peripheral nerves, the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.

Diagnostic Code 8721 provides the rating criteria for 
paralysis of the external popliteal nerve (common peroneal), 
and therefore neuritis and neuralgia of that nerve.  38 
C.F.R. § 4.124a, Diagnostic Codes 8521, 8621, 8721.  Complete 
paralysis of the common peroneal nerve, which is rated as 40 
percent disabling, contemplates foot drop and slight droop of 
the first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges or toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521.  Disability ratings of 10 percent, 20 
percent and 30 percent are assignable for incomplete 
paralysis which is mild, moderate or severe in degree, 
respectively.  Id.

A review of the record shows that the veteran's peripheral 
neuropathy of the right and left lower extremities is 
manifested by complaints of numbness and paresthesia, and 
objective examination has shown decreased sensation on light 
touch and vibratory testing, and decreased reflexes in the 
lower extremities.  There is, however, no objective evidence 
of loss of range of motion, foot drop or slight droop of the 
first phalanges of all toes, atrophy, or other reported foot 
dysfunction or incoordination.  As such, the impairment of 
the veteran's common peroneal nerve of the lower extremities 
is primarily sensory in nature and warrants no higher than a 
20 percent rating for moderate paralysis.  38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8721.

In order for a higher rating to be assigned, there would need 
to be evidence of severe incomplete paralysis, or equivalent 
impairment or dysfunction of the lower extremities, which has 
not been shown by the competent evidence of record, as 
described above.  The Board also notes that while the 
veteran's level of nerve impairment in the lower extremities 
has not been specifically characterized by a VA physician, 
use of terminology such as "mild," "moderate" and 
"severe" by VA examiners, although an element of evidence 
to be considered by the Board, would not be dispositive of 
this appeal.  38 C.F.R. §§ 4.2, 4.6.  Overall, the 
preponderance of the evidence is against a finding of severe 
incomplete paralysis of the common peroneal nerve of either 
lower extremity, for which a higher rating would be 
warranted.


TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

The veteran is service-connected for a myriad of medical 
problems.  He is service-connected for PTSD, rated as 70 
percent disabling; diabetes mellitus, rated as 20 percent 
disabling; peripheral neuropathy of the right lower 
extremity, rated as 20 percent disabling; peripheral 
neuropathy of the left lower extremity, rated as 20 percent 
disabling; residuals of shell fragment wound of the right 
hand, rated as 10 percent disabling; scar of the right hand, 
rated as 10 percent disabling; and hemorrhoids, rated as non-
compensable.  

Thus, the veteran meets the schedular criteria, per 38 C.F.R. 
§ 4.16(a).  Therefore, the issue is whether his service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.

The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In a November 2004 letter, the veteran's private physician, 
A.F., M.D., stated that the veteran was unable to work due to 
his morbid obesity, diabetes mellitus with neuropathy, and 
deconditioned state.  In a February 2005 letter, his 
physicians also indicated that the veteran additionally had 
osteoarthritis, hypertension, coronary artery disease, and 
PTSD, which rendered him unable to work.  As noted above, the 
September 2007 letter of the VA nurse and VA physician, 
indicated that the veteran is unemployable due to PTSD.  

The veteran is retired, since 1999.  He has significant 
nonservice-connected disabilities in addition to his service-
connected disabilities, including coronary artery disease.  
However, in viewing the medical evidence of record, as well 
as the veteran's statements, the Board finds that TDIU is 
warranted.  The veteran's PTSD alone precludes employment.  
He is unable to obtain or retain employment due to his 
impulsiveness and anger management issues.  The veteran is 
considered a threat to himself and others in the workplace 
due to his PTSD.  His other service-connected disabilities 
only worsen and complicate his ability to work.  Therefore, 
the Board finds that the veteran is unemployable based on the 
nature and severity of the service-connected disabilities 
under consideration.  Accordingly, the evidence supports a 
total disability rating based upon individual unemployability 
due to service-connected disabilities.





ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity, 
associated with diabetes mellitus, is denied.

Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity, associated 
with diabetes mellitus, is denied.  

A TDIU is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


